Exhibit 10.1

SUBLEASE

SUBLEASE (“Sublease”) dated as of June 28, 2006, between BABCOCK & BROWN LP,
2 Harrison Street, San Francisco, CA 94105 (“Sublandlord”) and CRITICAL PATH
INC., 2 Harrison Street (2nd Floor), San Francisco, CA 94105 (“Subtenant”).

1. Demise and Term. Sublandlord hereby leases to Subtenant, and Subtenant hereby
leases from Sublandlord, certain premises (the “Subleased Premises”) shown
hatched on Exhibit A annexed hereto and made a part hereof, consisting of a
portion of the rentable area of the second (2nd) floor of the building (the
“Building”) known as 2 Harrison Street, San Francisco, CA 94105, and being the
same premises which are leased to Sublandlord under the Main Lease (as
hereinafter defined), subject to the provisions of Articles 19 and 20 of this
Sublease. The term of this Sublease shall commence on the date which shall be
the later to occur of: (i) the date upon which Sublandlord shall lease Suites
200 and 201 from the Landlord under the Main Lease and (ii) the date upon which
the landlord under the Main Lease shall consent to this Sublease (the later of
such dates is herein referred to as the “Commencement Date”), and end on the
last day of the twenty-fourth (24th) month next following the Commencement Date
(the “Expiration Date”), unless sooner terminated or cancelled as provided in
this Sublease.

2. Subordinate To Main Lease. This Sublease is and shall be subject and
subordinate to that certain lease dated June 20, 1989 (the “Original Lease”), as
amended by that certain Addendum to Office Lease dated June 29, 1989 (the
“Addendum”), that certain Amendment No. 1 to Office Lease dated March 29, 1991
(the “First Amendment”), that certain Amendment No. 2 to Office Lease dated
June 1, 1992 (the “Second Amendment”); that certain Amendment No. 3 to Office
Lease dated June 21, 1993 (the “Third Amendment” ), and that certain Fourth
Amendment to Lease dated June 30, 1999 (the “Fourth Amendment”) (the Original
Lease, as amended by the Addendum, the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment is hereinafter collectively
referred to as the “Main Lease”) between PPF OFF 345 Spear, LP
(successor-in-interest to Harrison Plaza, Ltd. and Shorenstein Realty Investors,
L.P., respectively), as landlord, and Sublandlord, successor-in-interest to
Babcock & Brown, Inc., as tenant, and to the matters to which the Main Lease is
or shall be subject and subordinate. A true and complete copy of the Main Lease
(with certain financial terms redacted) is annexed hereto as Exhibit B.

3. Incorporation by Reference.

A. The terms, covenants and conditions of the Main Lease are incorporated herein
by reference so that (except to the extent that they are inapplicable to, or
modified by the provisions of, this Sublease) for the purpose of incorporation
by reference, each and every term, covenant and condition of the Main Lease
binding upon or inuring to the benefit of the “Landlord” thereunder shall, in
respect of this Sublease, bind or inure to the benefit of Sublandlord, and each
and every term, covenant and condition of the Main Lease binding upon or inuring
to the benefit of the “Tenant” thereunder shall, in respect of this Sublease,
bind or inure to the benefit of Subtenant, with the same force and effect as if
such terms, covenants and conditions were completely set forth in this Sublease,
and as if the words “Landlord” and “Tenant,” or words of



--------------------------------------------------------------------------------

similar import, wherever the same appear in the Main Lease, were construed to
mean, respectively, “Sublandlord” and “Subtenant” in this Sublease, and as if
the words “Premises,” or words of similar import, wherever the same appear in
the Main Lease, were construed to mean “Subleased Premises” in this Sublease,
and as if the word “Lease,” or words of similar import, wherever the same appear
in the Main Lease, were construed to mean “Sublease.”

B. The time limits contained in the Main Lease for the giving of notices, making
of demands or performing of any act, condition or covenant on the part of the
tenant thereunder, or for the exercise by the tenant thereunder of any right,
remedy or option, are changed for the purposes of incorporation herein by
reference by shortening the same in each instance by two (2) days, so that in
each instance Subtenant shall have two (2) days less time to observe or perform
hereunder than Sublandlord has as the tenant under the Main Lease.

C. The following provisions of the Main Lease shall be deemed deleted for the
purposes of incorporation by reference in this Sublease: Article 1; Sections
3.02, 3.05, and 3.06; Section 6.01; Section 8.02 (third sentence only); Sections
12.01 and 12.02; and Exhibits A, C, F and I. The First Amendment, Second
Amendment, Third Amendment and Fourth Amendment (and all Exhibits thereto) shall
also be deemed deleted for purposes of incorporation by reference in this
Sublease.

D. The following provisions of the Main Lease shall be modified for purposes of
incorporation by reference in this Sublease: the definition of “Tenant’s Share”
in Article 1.0 shall be amended for purposes of this Sublease and shall be
63.81% (subject, however, to the provisions of Articles 19 and 20 of this
Sublease); throughout all of Section 12.01, 12.02 and Articles 17 and 18, the
word “Landlord” shall be construed to refer to the “Landlord” under the Main
Lease; Article 26 shall be modified by granting Subtenant the right, but not the
obligation, to occupy six (6) unreserved parking spaces allocated to Sublandlord
under the Main Lease at the prevailing parking rates, as provided in the Main
Lease, as modified hereby, subject, however, to the provisions of Articles 19
and 20 of this Sublease.

E. If any of the express provisions of this Sublease shall conflict with any of
the provisions of the Main Lease incorporated by reference, such conflict shall
be resolved in every instance in favor of the express provisions of this
Sublease.

4. Performance by Sublandlord. Any obligation of Sublandlord which is contained
in this Sublease by the incorporation by reference of the provisions of the Main
Lease may be observed or performed by Sublandlord using reasonable efforts to
cause the landlord under the Main Lease to observe and/or perform the same; and
Sublandlord shall have a reasonable time to enforce its rights to cause such
observance or performance. Subtenant shall not in any event have any rights in
respect of the Subleased Premises greater than Sublandlord’s rights as the
“Tenant” under the Main Lease. Notwithstanding any provision of this Sublease to
the contrary, as to obligations contained in this Sublease by the incorporation
by reference of the provisions of the Main Lease, Sublandlord shall not be
required to make any payment or perform any obligation, and Sublandlord shall
have no liability to Subtenant for any matter whatsoever, except for
Sublandlord’s obligation to pay the rent and additional rent due under the Main
Lease and for Sublandlord’s obligation to use reasonable efforts, upon request
of Subtenant, to cause the landlord under the Main Lease to observe and/or
perform its obligations under the Main

 

2



--------------------------------------------------------------------------------

Lease, and Sublandlord’s obligation not to do any act or thing which may
constitute a breach or violation of any term, covenant or condition of the Main
Lease, whether or not such act or thing is permitted under the provisions of
this Sublease. All services and facilities to which Sublandlord is entitled
under the Main Lease shall be furnished or made available to Subtenant by the
landlord under the Main Lease and not by Sublandlord. Relatedly, Sublandlord
shall not be responsible for any failure or interruption, of the services or
facilities supplied at the Building by the landlord under the Main Lease or
otherwise, including, without limitation, heat, air conditioning, electricity,
water, elevator service and cleaning service, if any; and no failure to furnish,
or interruption of, any such services or facilities shall give rise to any
(a) abatement, diminution or reduction of Subtenant’s obligations under this
Sublease, (b) constructive eviction, whether in whole or in part, or
(c) liability on the part of Sublandlord, Sublandlord shall promptly forward to
Subtenant copies of all notices given by the landlord under the Main Lease to
Sublandlord; as well as copies of all notices given by Sublandlord to the
landlord under the Main Lease; and Sublandlord shall notify the landlord under
the Main Lease within five (5) business days after Subtenant notifies
Sublandlord of a breach of the Main Lease by the landlord under the Main Lease.
Subtenant shall have the right to institute an action or court proceeding
against the landlord under the Main Lease in the event that any breach by the
landlord under the Main Lease continues for thirty (30) days after such notice
(to the extent such breach affects the Subleased Premises) and to the extent
necessary, Sublandlord shall cooperate in such action or court proceeding (at no
cost to Sublandlord), provided such action or court proceeding is not of a
frivolous nature; and, provided further, that Subtenant indemnifies Sublandlord
in writing against all losses, damages, costs and expenses paid or incurred by
Sublandlord (including reasonable attorneys’ fees and charges through all
appeals) as a result of such action or proceeding.

5. No Breach of Main Lease. Subtenant shall not do any act or thing which may
constitute a breach or violation of any term, covenant or condition of the Main
Lease by the tenant thereunder, whether or not such act or thing is permitted
under the provisions of this Sublease.

6. No Privity of Estate. Nothing contained in this Sublease shall be construed
to create privity of estate or of contract between Subtenant and the landlord
under the Main Lease. Notwithstanding any provision of this Sublease to the
contrary, Subtenant shall not have the right to deal directly with the landlord
under the Main Lease, except to the extent expressly permitted in advance in
writing by Sublandlord.

7. Fixed Rent.

A. Subtenant shall pay to Sublandlord rent (the “Fixed Rent”) in the amounts of:
(i) Four Hundred Fifty-Three Thousand One Hundred Eighty-Four and 00/100 Dollars
($453,184.00) per annum for the period commencing on the Commencement Date and
ending at 11:59 p.m. on the date immediately preceding the first
(1st) anniversary of the Commencement Date; and (ii) Four Hundred Sixty-Seven
Thousand Seven Hundred Eighty-Four and 00/100 Dollars ($467,784.00) per annum
for the period commencing on the first (1st) anniversary of the Commencement
Date and ending at 11:59 p.m. on the Expiration Date. The Fixed Rent is subject
to adjustment in accordance with the provisions of Articles 19 and 20 of this
Sublease.

 

3



--------------------------------------------------------------------------------

B. Subtenant shall pay to Sublandlord the Fixed Rent, in equal monthly
installments in advance on the first day of each month during the term of this
Sublease, except that the first monthly installment due under this Sublease
shall be paid on the Commencement Date. If the Commencement Date is not the
first day of a month, Fixed Rent for the period commencing on the Commencement
Date and ending on the last day of the month in which the Commencement Date
occurs shall be apportioned on the basis of the number of days in said month and
shall be paid on the Commencement Date. Fixed Rent and all other amounts payable
by Subtenant to Sublandlord under this Sublease (the “Additional Charges”) shall
be paid promptly when due, without notice or demand therefor, and without
deduction, counterclaim or setoff of any amount or for any reason whatsoever.
Fixed Rent and Additional Charges shall be paid to Sublandlord in lawful money
of the United States at the address of Sublandlord set forth at the head of this
Sublease or to such other person and/or at such other address as Sublandlord may
from time to time designate by notice to Subtenant.

8. Additional Rent. In addition to Fixed Rent, Subtenant shall pay to
Sublandlord:

A. (i) 63.81% (“Subtenant’s Share”) of all additional rent payable by
Sublandlord on account of Real Property Taxes (as said term is defined in the
Main Lease) in accordance with Sections 5.02, 5.03 and 5.04 of the Main Lease
(“Sublandlord’s Tax Payment”) in excess of Sublandlord’s Tax Payment for the
2006 calendar year; plus (ii) Subtenant’s Share of all additional rent payable
by Sublandlord on account of Operating Expenses (as said term is defined in the
Main Lease) in accordance with Sections Section 5.01, 5.03 and 5.04 of the Main
Lease (“Sublandlord’s Expense Payment”), in excess of Sublandlord’s Expense
Payment for the 2006 calendar year; plus

B. all charges, costs, fees and expenses attributable solely to the Subleased
Premises (including, without limitation, all additional rent and additional and
special charges attributable to additional, unique or extra services requested
by Subtenant, including, without limitation, any additional electric current or
overtime HVAC, cleaning, freight elevator or similar services, and any charges
recoverable under Section 12(b) of the Main Lease). All such additional rent
payments shall be payable to Sublandlord in the same manner and at the same
times as the corresponding payments of additional rent are due from the
Sublandlord to the landlord under the Main Lease pursuant to the terms and
conditions of the Main Lease.

C. “Subtenant’s Share” is subject to adjustment in accordance with the
provisions of Articles 19 and 20 of this Sublease.

9. Excess Electricity Charges. Subtenant shall pay to Sublandlord the cost of
all electricity furnished or made available to the Subleased Premises in excess
of basic services in accordance with Section 12.02(b) of the Main Lease, within
5 days following the receipt of Sublandlord’s invoice.

10. Use; Subleasing and Assignment.

A. Subtenant shall use and occupy the Subleased Premises for general and
executive offices for Subtenant’s business and for no other purpose.

 

4



--------------------------------------------------------------------------------

B. Subtenant shall not, whether voluntarily, involuntarily, or by operation of
law or otherwise: (i) assign or otherwise transfer this Sublease or the term and
estate hereby granted, (ii) sublet the Subleased Premises or any part thereof,
or allow the same to be used, occupied or utilized by anyone other than
Subtenant, or (iii) mortgage, pledge, encumber or otherwise hypothecate this
Sublease or the Sublease Premises or any part thereof in any manner whatsoever.

11. Condition of Subleased Premises; Subtenant Work. Subtenant accepts the
Subleased Premises “AS IS” and Sublandlord shall have no obligation to furnish,
render or supply any work, labor, services, material, fixtures, equipment or
decorations to make the Subleased Premises ready or suitable for Subtenant’s
occupancy.

12. Releases. Subtenant hereby releases the landlord under the Main Lease or
anyone claiming through or under the landlord under the Main Lease by way of
subrogation or otherwise to the extent that Sublandlord released the landlord
under the Main Lease and/or the landlord under the Main Lease was relieved of
liability or responsibility pursuant to the provisions of the Main Lease, and
Subtenant will cause its insurance carriers to include any clauses or
endorsements in favor of the landlord under the Main Lease which Sublandlord is
required to provide pursuant to the provisions of the Main Lease.

13. Consents and Approvals. In any instance when Sublandlord’s consent or
approval is required under this Sublease, Sublandlord’s refusal to consent to or
approve any matter shall be deemed reasonable if such consent or approval has
not been obtained from the landlord under the Main Lease. If Subtenant shall
seek the approval by or consent of Sublandlord, or the landlord under the Main
Lease, and Sublandlord, or the landlord under the Main Lease, shall fail or
refuse to give such consent or approval, Subtenant shall not be entitled to any
damages for any withholding or delay of such approval or consent by Sublandlord
or the landlord under the Main Lease, absent a showing of bad faith, it being
intended that Subtenant’s sole remedy shall be an action for injunction or
specific performance and that said remedy of an action for injunction or
specific performance shall be available (subject to other applicable provisions
of this Lease) only in those cases where Sublandlord, or the landlord under the
Main Lease, shall have expressly agreed in writing not to unreasonably withhold
or delay its consent.

14. Termination of Main Lease; Sublandlord’s Termination Option. If for any
reason (other than Sublandlord’s default under the Main Lease) the term of the
Main Lease shall terminate prior to the Expiration Date, this Sublease shall
thereupon be terminated and Sublandlord shall not be liable to Subtenant by
reason thereof.

15. Alterations. Subtenant shall not make any alterations, additions, changes,
replacements, installations or additions (“Alterations”) in or to the Subleased
Premises without obtaining the prior consent of Sublandlord and the landlord
under the Main Lease in each instance. Notwithstanding the foregoing,
Sublandlord (in contradistinction to the landlord under the Main Lease) shall
have the right to withhold its consent to any Alterations for any reason or for
no reason whatsoever. Any Alterations which are approved by Sublandlord and
which are installed by Subtenant shall be removed by Subtenant on or before the
end of the Term; and Subtenant shall repair all damage to the Subleased Premises
caused by any such installation and removal.

 

5



--------------------------------------------------------------------------------

16. Signs. Subject to the consent of Sublandlord, which consent shall not be
unreasonably withheld, and the consent of the landlord under the Main Lease and
in accordance with the requirements of the Main Lease, Subtenant, at Subtenant’s
sole cost and expense, may maintain a sign in the lobby of the 2nd floor of the
Building. Subtenant shall maintain no other signs outside the Subleased Premises
without Sublandlord’s prior consent.

17. Brokerage. Subtenant and Sublandlord each represent to the other that no
broker, other than Newmark Knight Frank and Studley, Inc. (collectively, the
“Broker”), or other person had any part, or was instrumental in any way, in
bringing about this Sublease. Subtenant represents to Sublandlord that, except
as aforesaid, no broker or other person had any part, or was instrumental in any
way, in bringing about this Sublease. Subtenant shall pay, and shall indemnify,
defend and hold harmless Sublandlord from and against, any claims made by any
broker or other person for a brokerage commission, finder’s fee, or similar
compensation, by reason of or in connection with this Sublease, and any loss,
liability, damage, cost and expense (including, without limitation, reasonable
attorneys’ fees) in connection with such claims if such broker or other person
claims to have had dealings with Subtenant or its representatives. Sublandlord
represents that Sublandlord has dealt only with the Broker. Any commission due
to Studley, Inc. shall be paid by the Landlord under the Main Lease pursuant to
separate agreement; and any commission due to Newmark Knight Frank shall be paid
by Subtenant pursuant to separate agreement.

18. Access; Parking. Subtenant shall have access to the Sublease Premises
twenty-four (24) hours per day, seven (7) days a week, fifty-two (52) weeks per
year; subject, however, to the rules and regulations of the Building and the
provisions of the Main Lease incorporated herein by reference. Parking shall be
provided to Subtenant in accordance with Article 26 of the Main Lease, as
incorporated by reference and modified under Section 3D of this Sublease.
Parking spaces are subject to reduction in accordance with the provisions of
Articles 19 and 20 of this Sublease.

19. Phased Subleased Premises Reduction; Subleased Premises Sharing Option.

A. Attached hereto as Exhibit C is a floorplan of the Subleased Premises which
has been marked to show the Subleased Premises divided into two physical spaces
captioned “Space B” and “Space C” respectively. For purposes of this Article 19,
the Original Sublease Premises are deemed to have an area of 12,441 usable
square feet.

B. Effective as of November 15, 2006 (the “Space B Reduction Date”), the
Subleased Premises shall be reduced by the deletion of the portion of the
Subleased Premises marked “Space B” from this Sublease in accordance with the
terms and conditions set forth in this Article 19. Effective as of such Space B
Reduction Date, the Fixed Rent, the Subtenant’s Share and the number of parking
spaces under this Sublease shall be reduced proportionately based on the ratio
that the aggregate usable square footage of Space C bears to the aggregate
usable square footage of the entire Subleased Premises as then constituted and,
effective as of the Space B Reduction Date, all references to the Subleased
Premises shall mean, subject to the provisions of Article 20 hereof, Space C
only. Subtenant shall surrender Space B to Sublandlord as if the Space B
Reduction Date were the Expiration Date hereunder. On or before the Space B
Reduction Date, Sublandlord, shall, at Sublandlord’s sole cost and expense,
legally demise and

 

6



--------------------------------------------------------------------------------

separate Space B from Space C by the installation of a demising wall at the
location identified on the floorplan annexed hereto as Exhibit C. Any Fixed Rent
or additional rent prepaid by Tenant with respect to Space B for any period
following the Space B Reduction Date shall be credited against the next
installments of Fixed Rent payable by Subtenant under this Sublease. If
requested by Sublandlord, the parties shall confirm in writing, as soon as
practicable following the Space B Reduction Date, the reduction of the Subleased
Premises, the changes in the Fixed Rent, Subtenant’s Share, parking spaces, and
such other terms as shall be modified as a result thereof.

C. In addition to the foregoing, Sublandlord may enter into a license with
Subtenant at any time prior to November 15, 2006 for all or a portion of the
area of Space B marked on Exhibit C as the “Interim License Area” on the terms
set forth in this Section 19C. If Sublandlord desires to use all or a portion of
the Interim License Area in accordance with the provisions of this Section 19C,
Sublandlord will first consult with Subtenant as to the precise location of such
Interim License Area in order to accommodate the needs of both Sublandlord and
Subtenant. Thereafter, Sublandlord may deliver a formal notice to Subtenant
designating the portion or portions of the Interim License Area proposed to be
used by Sublandlord, and designating a date (which will not be earlier than the
fifth (5th) business day following the delivery of such notice) upon which
Sublandlord’s interim license will commence (the “Interim License Commencement
Date”). If Sublandlord has delivered that notice to Subtenant then, effective as
of the Interim License Commencement Date, Subtenant will make available to
Sublandlord the portion or portions of the Interim License Area designated by
Sublandlord in the notice, as well as all standard office furniture,
furnishings, storage drawers, cabinets, closets, outlets, electrical and
data/telecommunications connection points located in such portion(s) of the
Interim License Area. Effective on the Interim License Commencement Date, the
Fixed Rent and the Subtenant’s Share shall be reduced proportionately based on
the ratio that the aggregate usable square footage of the remaining portions of
the Subleased Premises bear to the aggregate usable square footage of the
Original Subleased Premises. The parking spaces allocable to Subtenant, however,
shall not be reduced prior to November 15, 2006. There shall be no requirement
to demise the Interim License Area from the balance of the Subleased Premises,
except that Sublandlord may decide, at Sublandlord’s sole cost and expense, to
install a temporary pressure wall and/or one or more movable full-height or
partial-height partitions to provide a measure of privacy to both parties. Any
Fixed Rent or additional rent prepaid by Subtenant with respect to the Interim
License Area for any period following the Interim License Commencement Date
shall be credited against the next installments of Fixed Rent payable by
Subtenant under this Sublease. If requested by Sublandlord, the parties shall
confirm in writing, as soon as practicable following the Interim License
Commencement Date, the licensing by Sublandlord of the Interim License Area, and
any changes in the Fixed Rent, Subtenant’s Share, parking spaces and such other
terms as shall be modified as a result thereof.

20. Sublease Premises Reduction Opportunity.

A. Attached hereto as Exhibit A is a floorplan of the Sublease Premises
initially subleased to Subtenant (referred to elsewhere in this Sublease as the
“Sublease Premises” and referred to in this Article 20 as the “Original Sublease
Premises”). For purposes of this Article 20, the Original Sublease Premises are
deemed to have an area of 12,441 usable square feet.

 

7



--------------------------------------------------------------------------------

B. Notwithstanding anything to the contrary contained in this Sublease,
Subtenant shall have the opportunity to propose for Sublandlord’s approval, one
or more times during the term of this Sublease (the “Sublease Premises Reduction
Opportunity”), the exclusion of any portion of the Original Sublease Premises
from this Sublease on the terms and conditions set forth in this Article 20. The
portion of the Original Subleased Premises proposed to be excluded by Subtenant
shall be, in Sublandlord’s sole opinion, a commercially rentable unit configured
in a manner acceptable to Sublandlord.

C. Provided that no default is then continuing, Subtenant may exercise the
Sublease Premises Reduction Opportunity one or more times, but not more often
than once every six (6) months, during the period commencing on the Commencement
Date and expiring on December 31, 2007, by delivering written notice of
Subtenant’s proposed exclusion (the “Reduction Proposal Notice”) identifying on
a dimensioned floorplan drawn to scale the portion of the Sublease Premises
proposed to be excluded from the Original Subleased Premises (the “Excluded
Premises”). (The Original Subleased Premises less the aggregate of the Excluded
Premises from time to time is sometimes referred to herein as the “Retained
Premises”). Within ten (10) days following Sublandlord’s receipt of the
Reduction Proposal Notice, Sublandlord shall notify Subtenant (i) whether it
objects to said reduction of the Original Subleased Premises, and/or
(ii) whether Sublandlord objects to the proposed configuration of the Excluded
Premises (and, if Sublandlord shall object to said configuration, Subtenant
shall promptly reconfigure the Excluded Premises in a manner reasonably
acceptable to Sublandlord and deliver a substituted floorplan to Sublandlord
showing the Excluded Premises as reconfigured by Subtenant). Sublandlord’s
failure to notify Subtenant within such ten (10) day period shall be deemed to
be an objection to the proposed reduction. The parties hereto agree that
Sublandlord shall have the unqualified right to object to the reduction proposal
set forth in the Reduction Proposal Notice. In such event, Subtenant may not
reduce the Subleased Premises, and this Sublease shall continue to be in full
force and effect without giving effect to Subtenant’s reduction proposal.

D. If Sublandlord shall approve the proposed reduction in the Subleased Premises
and the configuration of such the Excluded Premises then, from and after the
Subleased Premises Reduction Date (as defined below) the Fixed Rent, the
Subtenant’s Share and the number of parking spaces under this Sublease shall be
reduced proportionately based on the ratio that the aggregate usable square
footage of the Retained Sublease Premises bears to the aggregate usable square
footage of the Original Subleased Premises. In this Sublease, the term “Sublease
Premises Reduction Date” shall mean the first (1st) day, if any, which occurs
not earlier than thirty (30) days after delivery of the Reduction Proposal
Notice, and which is the first (1st) day of a calendar month.

E. If required by Sublandlord, Subtenant shall, at Subtenant’s sole cost and
expense, legally demise and separate the Retained Sublease Premises from the
balance of the Excluded Sublease Premises on or before the Subleased Premises
Reduction Date as an Alteration under Article 15 of this Sublease in accordance
with, and subject to, all terms and conditions set forth therein.

F. If the Subleased Premises are reduced pursuant to this Article 20, any Fixed
Rent or additional rent prepaid by Tenant with respect to the Excluded Sublease
Premises for any period following the Subleased Premises Reduction Date shall be
credited against the next installments of Fixed Rent payable by Subtenant under
this Sublease.

 

8



--------------------------------------------------------------------------------

G. If requested by Sublandlord, the parties shall confirm in writing, as soon as
practicable following the Subleased Premises Reduction Date, the reduction of
the Subleased Premises, the changes in the Fixed Rent, Subtenant’s Share and
such other terms as shall be modified as a result thereof.

21. Shared Rooms; Confidentiality.

A. Sublandlord and Subtenant shall share the use of the kitchen/pantry, lunch
room and server/telecommunications rooms (collectively, the “Shared Rooms”)
identified on Exhibit C of this Lease during the Term of this Sublease.
Subtenant shall observe, and instruct its employees to observe, all rules
reasonably promulgated by Sublandlord with respect to the Shared Rooms. The cost
of all rents and additional rents, and the cost of all supply, routine
maintenance and cleaning costs attributable to the use of the shared rooms shall
be equally allocated by the parties (and, to the extent the same shall be
payable by Subtenant, Subtenant’s share of such costs shall be deemed to be
additional rent under this Sublease).

B. Due to the close proximity of the parties’ office areas and, under certain
circumstances, the shared use of certain portions of the Subleased Premises,
each of the parties hereto shall, during the term of this Sublease and at all
times thereafter, maintain in confidence all confidential and proprietary
information and data of a party which is disclosed or made available (whether
intentionally or inadvertently) to the other party (the “Confidential
Information”). Each party shall take all reasonable measures necessary to
prevent any unauthorized disclosure of the Confidential Information by any of
their employees, agents or consultants. Nothing herein shall prevent either
party, or any employee, agent or consultant of a party from disclosing any
Confidential Information which: (i) becomes publicly available without default
under this Sublease; (ii) is lawfully acquired by such party or such person in
question from a source not under any obligation regarding disclosure of such
information; or (c) such party or person is required by law to disclose the
Confidential Information, in which event, the party or person in question shall
use reasonable efforts, if legally permitted, to give notice to the other party
prior to disclosure.

22. Subtenant’s Cancellation Option Notwithstanding anything to the contrary
contained herein, Subtenant shall have the right, provided Subtenant is not in
default under this Lease as of the giving of the Termination Notice or as of the
Termination Date, to terminate this Sublease effective as of the last day of any
month (the “Termination Date”) in which occurs the sixtieth (60th) day next
following the date upon which Tenant delivers a notice (“Termination Notice”) to
Sublandlord unequivocally and irrevocably electing to terminate this Sublease.
The Term of this Sublease shall end effective as of the Termination Date, as
though the same were the Expiration Date originally fixed hereunder; and,
effective as of such Termination Date, Tenant shall surrender and deliver up the
Premises to Sublandlord.

23. Complete Agreement; Execution in Counterparts. There are no representations,
agreements, arrangements or understandings, oral or written, between the parties
relating to the subject matter of this Sublease which are not fully expressed in
this Sublease. This Sublease

 

9



--------------------------------------------------------------------------------

cannot be changed or terminated orally or in any manner other than by a written
agreement executed by both parties. This Sublease may be executed in multiple
counterparts, all of which, when taken together, shall constitute a single
instrument.

24. Successors and Assigns. The provisions of this Sublease, except as herein
otherwise specifically provided, shall extend to, bind and inure to the benefit
of the parties hereto and their respective personal representatives, heirs,
successors and permitted assigns.

25. Sublandlord’s Liability. Sublandlord, its partners, officers, directors,
shareholders and principals, disclosed or undisclosed, shall have no personal
liability under this Sublease. Subtenant shall look only to Sublandlord’s estate
and property in the Main Lease (or the proceeds thereof) for the satisfaction of
Subtenant’s remedies for the collection of a judgment (or other judicial
process) requiring the payment of money by Sublandlord in the event of any
default by Sublandlord hereunder, and no other property or assets of Sublandlord
or its partners, officers, directors, shareholders or principals, disclosed or
undisclosed, shall be subject to lien, levy, execution or other enforcement
procedure for the satisfaction of Subtenant’s remedies under or with respect to
this Sublease, the relationship of Sublandlord and Subtenant hereunder or
Subtenant’s use or occupancy of the Subleased Premises.

26. Consent of Landlord Under Main Lease; Condition Precedent. This Sublease
shall have no effect until (i) the landlord under the Main Lease shall have
given its written consent to this Sublease in accordance with the terms of the
Main Lease and (ii) Sublandlord shall have entered into a direct lease of Suites
200 and 201 of the Building. If the landlord under the Main Lease does not give
its consent to this Sublease for any reason, or if Sublandlord shall not enter
into a lease of Suites 200 and 201 for any reason, on or before the 60th day
following the date of this Sublease, this Sublease shall be deemed null and void
and of no effect. Sublandlord and Subtenant shall each pay one-half of the legal
fees and expenses assessed by the landlord under the Main Lease in connection
with its review of this Sublease and the granting of its consent thereto.

27. Cash Security Deposit. Subtenant has deposited with Sublandlord the sum of
Seventeen Thousand Four Hundred Thirty and 15/100 Dollars ($17,430.15), as
partial security for the full and timely performance by Subtenant of all the
terms covenants and conditions of this Sublease on Subtenant’s part to be
performed. Sublandlord shall have the right, with ten (10) business days prior
written notice to Subtenant and Subtenant’s failure to cure with such period,
and regardless of the exercise of any other remedy Sublandlord may have by
reason of Subtenant’s default, to apply any part of the security to cure any
default of Subtenant, and, if Sublandlord does so, Subtenant shall upon demand
deposit with Sublandlord the amount so applied so that Sublandlord shall have on
deposit the full amount of the security at all times during the term of this
Sublease. If Subtenant shall fail to make such deposit, Sublandlord shall have
the same remedies for such failure as Sublandlord has for a default in the
payment of the Fixed Rent. In the event of an assignment or transfer of
Sublandlord’s leasehold estate under the Main Lease (i) Sublandlord shall have
the right to transfer the security to the assignee, (ii) Sublandlord shall
thereupon be automatically released by Subtenant from all liability for the
return of the security and (iii) Subtenant shall look solely to the assignee for
the return of the security, and the foregoing provisions of this sentence shall
apply to every transfer made of the security to a new assignee of Sublandlord’s
interest in the Main Lease. Upon the expiration of

 

10



--------------------------------------------------------------------------------

the term of this Sublease, subject to the provisions of this Section,
Sublandlord shall pay to Subtenant the balance of any security and accrued
interest remaining in such account (less any sums which Sublandlord is permitted
by law to retain, which Sublandlord may withdraw and retain annually).

[SIGNATURE PAGE FOLLOWS]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.

 

BABCOCK & BROWN Limited Partner By:   Babcock & Brown General Partner LLC Its:  
General Partner

/s/ Judith A. Hall

By:   Judith A. Hall Its:   Vice President CRITICAL PATH INC.

/s/ Michael J. Zukerman

By:   Michael J. Zukerman Its:   Executive Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

EXHIBIT A

THE SUBLEASED PREMISES

LOGO [g31373img1.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B

THE MAIN LEASE

(Certain financial terms have been redacted from the attached copy of the Main
Lease)



--------------------------------------------------------------------------------

EXHIBIT C

SPACE B; SPACE C; THE INTERIM LICENSE AREA; THE SHARED ROOMS

LOGO [g31373img2.jpg]

 